

117 HR 4812 IH: Border Health Security Act of 2021
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4812IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Ms. Escobar (for herself, Mr. Tony Gonzales of Texas, Mrs. Kirkpatrick, Mr. Grijalva, Mr. Vargas, Mr. Vicente Gonzalez of Texas, Mr. Cuellar, and Mr. Vela) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish grant programs to improve the health of residents along the United States-Mexico and United States-Canada borders and for all hazards preparedness in the border areas, including with respect to bioterrorism, infectious disease, and other emerging biothreats, and for other purposes.1.Short titleThis Act may be cited as the Border Health Security Act of 2021.2.FindingsCongress makes the following findings:(1)The United States-Mexico border is an interdependent and dynamic region of approximately 15,000,000 residents and millions of border crossings each year, with significant and unique public health challenges.(2)These challenges include low rates of health insurance coverage, poor access to health care services, lack of education or access to information, poverty-related illness, including undernutrition, and high rates of infectious diseases, such as tuberculosis, West Nile virus, and Zika virus, as well as other noncommunicable diseases such as cardiovascular disease, asthma, diabetes, and obesity.(3)As the COVID–19 pandemic has illustrated, diseases do not respect international boundaries, and a strong public health effort at and along the United States, Mexico, and Canada borders is crucial to not only protect and improve the health of Americans but also to help secure the country against biosecurity and other emerging threats.(4)For over 20 years, the United States-Mexico Border Health Commission has served as a crucial binational institution to address these unique and truly cross-border health issues.(5)The COVID–19 pandemic has also highlighted the need for continued coordination of resources, effective communication, and information sharing between countries to address emerging public health crises. 3.United States-Mexico Border Health Commission Act amendmentsThe United States-Mexico Border Health Commission Act (22 U.S.C. 290n et seq.) is amended—(1)in section 3—(A)by striking It should be the duty and inserting the following: (a)In generalIt should be the duty;(B)in paragraph (1), by striking ; and and inserting ;;(C)in paragraph (2)(B), by striking the period and inserting a semicolon;(D)by adding at the end the following:(3)to evaluate the Commission's progress in carrying out the duties described in paragraphs (1) and (2) and report on such progress and make recommendations, as appropriate, to the Secretary of Health and Human Services and Congress regarding such duties; and(4)to serve as an independent and objective body to both recommend and implement initiatives that solve border health issues.; and(E)by adding at the end the following:(b)United States Section membersThe members of the United States section of the Commission, acting independently of the Commission overall, may—(1)provide reports and recommendations to, and consult with, the Secretary of Health and Human Services and Congress on the matters described in subsection (a)(3); and(2)cooperate with the Canada-United States Pan Border Public Health Preparedness Council (referred to in this Act as the Council), as appropriate.;(2)in section 5(b), by striking should be the leader and inserting shall be the Chair;(3)by redesignating section 8 as section 12;(4)by striking section 7 and inserting the following:7.Border health grants(a)Eligible entity definedIn this section, the term eligible entity means a State, public institution of higher education, local government, Indian Tribe, Tribal organization, urban Indian organization, nonprofit health organization, trauma center, critical access hospital or other hospital that serves rural or other vulnerable communities and populations, faith-based entity, or community health center receiving assistance under section 330 of the Public Health Service Act (42 U.S.C. 254b), that is located in the United States-Mexico border area or the United States-Canada border area.(b)AuthorizationFrom amounts appropriated under section 11, the Secretary, in consultation with members of the Commission and Council and in coordination with the Office of Global Affairs, shall award grants to eligible entities to improve the health of residents of the United States-Mexico and United States-Canada border areas with appropriate priority given to grants that address recommendations outlined by the strategic plan and operational work plan of the Commission and the Council under section 9.(c)ApplicationAn eligible entity that desires a grant under subsection (b) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(d)Use of fundsAn eligible entity that receives a grant under subsection (b) shall use the grant funds for any of the following:(1)Programs relating to any one or more of the following:(A)Maternal and child health.(B)Primary care and preventative health.(C)Infectious disease testing, monitoring, and surveillance.(D)Public health and public health infrastructure.(E)Health promotion, health literacy, and health education.(F)Oral health.(G)Behavioral and mental health.(H)Substance abuse prevention and harm reduction.(I)Health conditions that have a high prevalence in the United States-Mexico border area or United States-Canada border area.(J)Medical and health services research in border communities.(K)Workforce training and development.(L)Community health workers and promotoras.(M)Health care infrastructure problems in the United States-Mexico border area or United States-Canada border area (including planning and construction grants).(N)Health disparities in the United States-Mexico border area or United States-Canada border area.(O)Environmental health.(P)Bioterrorism and zoonosis.(Q)Outreach and enrollment services with respect to Federal programs (including programs authorized under titles XIX and XXI of the Social Security Act (42 U.S.C. 1396 et seq., 42 U.S.C. 1397aa et seq.)).(R)Trauma care.(S)Health research with an emphasis on the prevalence of infectious diseases, such as measles, in the border areas, as well as other pressing health issues, such as noncommunicable diseases like diabetes and obesity.(T)Epidemiology and health research.(U)Cross-border health surveillance coordinated with Mexican Health Authorities or Canadian Health Authorities.(V)Community-based participatory research on border health issues.(W)Domestic violence and violence prevention.(X)Cross-border public health preparedness.(2)Other programs as the Secretary determines appropriate.(e)Supplement, not supplantAmounts provided to an eligible entity awarded a grant under subsection (b) shall be used to supplement and not supplant other funds available to the eligible entity to carry out the activities described in subsection (d).8.Grants for Early Warning Infectious Disease Surveillance in the border area(a)Eligible entity definedIn this section, the term eligible entity means a State, local government, Indian Tribe, Tribal organization, urban Indian organization, trauma center, regional trauma center coordinating entity, or public health entity.(b)AuthorizationFrom funds appropriated under section 11, the Secretary shall award grants for Early Warning Infectious Disease Surveillance to eligible entities for infectious disease surveillance activities in the United States-Mexico border area or United States-Canada border area.(c)ApplicationAn eligible entity that desires a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.(d)Uses of fundsAn eligible entity that receives a grant under subsection (b) shall use the grant funds, in coordination with State and local all hazards programs, to—(1)develop and implement infectious disease surveillance plans and networks and public health emergency and readiness assessments and preparedness plans, and purchase items necessary for such plans;(2)coordinate infectious disease surveillance planning and interjurisdictional risk assessments in the region with appropriate United States-based agencies and organizations and appropriate authorities in Mexico or Canada;(3)improve infrastructure, including surge capacity, syndromic surveillance, and isolation and decontamination capacity, and policy preparedness, including for mutual assistance and for the sharing of information and resources;(4)improve laboratory capacity, in order to maintain and enhance capability and capacity to detect potential infectious disease, whether naturally occurring or the result of terrorism;(5)create and maintain a health alert network, including risk communication and information dissemination that is culturally competent and takes into account the needs of at-risk populations;(6)educate and train clinicians, epidemiologists, laboratories, and emergency management personnel;(7)implement electronic data and infrastructure inventory systems to coordinate the triage, transportation, and treatment of multicasualty incident victims;(8)provide infectious disease testing in the United States-Mexico border area or United States-Canada border area; and(9)carry out such other activities identified by the Secretary, members of the Commission, members of the Council, State or local public health authorities, representatives of border health offices, or authorities at the United States-Mexico or United States-Canada borders.9.Plans, reports, audits, and by-laws(a)Strategic plan(1)In generalNot later than 2 years after the date of enactment of this section, and every 5 years thereafter, the Commission (including the participation of members representing both the United States and Mexican sections) and the Council (including the participation of members representing both the United States and Canada) shall each prepare a binational strategic plan to guide the operations of the Commission and the Council and submit such plan to the Secretary and Congress.(2)RequirementsThe binational strategic plan under paragraph (1) shall include—(A)health-related priority areas identified by the full membership of the Commission or Council, as applicable;(B)recommendations for goals, objectives, strategies, and actions designed to address such priority areas; and(C)a proposed evaluation framework with output and outcome indicators appropriate to gauge progress toward meeting the objectives and priorities of the Commission or Council, as applicable.(b)Work planNot later than January 1, 2024, and every 2 years thereafter, the Commission and the Council shall develop and approve an operational work plan and budget based on the strategic plan under subsection (a).(c)GAO reviewNot later than January 1, 2025, and every 2 years thereafter, the Comptroller General of the United States shall conduct an evaluation of the activities conducted by the Commission and the Council based on the operational work plans described in subsection (b) for the previous year and the output and outcome indicators included in the strategic plan described in subsection (a). The evaluation shall include a request for written evaluations from members of the Commission and the Council about barriers and facilitators to executing successfully the work plans of the Commission and the Council.(d)Biannual reporting(1)By Commission and CouncilThe Commission and Council shall each issue a biannual report to the Secretary that—(A)provides independent policy recommendations related to border health issues; and(B)details the expenditures of the Commission and Council over the reporting period.(2)By SecretaryNot later than 3 months following receipt of each such biannual report, the Secretary shall provide to Congress the report and any studies or other materials produced independently by the Commission and Council.(e)AuditsThe Secretary shall annually prepare an audited financial report to account for all appropriated assets expended by the Commission and Council to address both the strategic and operational work plans for the year involved.(f)By-LawsNot later than 6 months after the date of enactment of this section, the Commission and Council shall develop and approve bylaws to provide fully for compliance with the requirements of this section.(g)Transmittal to CongressThe Commission and Council shall submit copies of the operational work plan and by-laws to Congress. The Comptroller General of the United States shall submit a copy of each evaluation completed under subsection (c) to Congress.10.Coordination(a)In generalTo the extent practicable and appropriate, plans, systems, and activities to be funded (or supported) under this Act for all hazard preparedness, and general border health, including with respect to infectious disease, shall be coordinated with Federal, State, and local authorities in Mexico, Canada, and the United States.(b)Coordination of health services and surveillance(c)In generalThe Secretary, acting through the Assistant Secretary for Preparedness and Response, when appropriate, may coordinate with the Secretary of Homeland Security in establishing a health alert system that—(1)alerts clinicians and public health officials of emerging disease clusters and syndromes along the United States-Mexico border area and United States-Canada border area; (2)warns of health threats, extreme weather conditions, disasters of mass scale, bioterrorism, and other emerging threats along the United States-Mexico border area and United States-Canada border area; and(3)is coordinated with other systems and agencies to avoid duplication.11.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $20,000,000 for fiscal year 2022 and each succeeding year, of which for each such fiscal year—(1)$14,000,000 shall be made available to fund operationally feasible functions, activities, and grants with respect to the United States-Mexico border and the border health activities under cooperative agreements with the border health offices of the States of California, Arizona, New Mexico, and Texas; and(2)$6,000,000 shall be made available for the administration of United States activities under this Act on the United States-Canada border and the border health authorities, acting through the Canada-United States Pan-Border Public Health Preparedness Council.; and(5)in section 12 (as so redesignated)—(A)by redesignating paragraphs (3) and (4) as paragraphs (4) and (6), respectively;(B)by inserting after paragraph (2), the following:(3)Indians; Indian Tribe; Tribal organization; urban Indian organizationThe terms Indian, Indian Tribe, Tribal organization, and urban Indian organization have the meanings given such terms in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).; and(C)by inserting after paragraph (4), as so redesignated, the following:(5)United States-Canada border areaThe term United States-Canada border area means the area located in the United States and Canada within 100 kilometers of the border between the United States and Canada..